DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) was submitted on 04/06/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 21-27, 29-36 and 40-44 are currently pending
	Claims 1-20, 28, 37-39 stand cancelled
	The claim amendment overcomes the rejection under 35 U.S.C. 102(a)(1), hence it is withdrawn
Response to Arguments
4.	Applicant’s arguments with respect to claims 21 and 41-44 stand rejected under 35 U.S.C. § 102(1) and of claims 22-24, 26-27, 30-36 and 40, rejected under 35 U.S.C. 103, have been considered but are moot in view of the new grounds for rejection applied to the changed scope of the amended claim matter. 
4-1.	Examiner’s Note to Office Action Finality 
Examiner determined that the amended claims 21-27, 29-36 and 40-44 and the amendment to the originally presented claims and respectively followed the procedure defined by MPEP 706.07(a) in deciding the finality of the instant Office Action, citing;
“Action Is Final, Necessitated by Amendment,
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
MPEP § 1207.03(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Applicant’s representative is encouraged to contact the Examiner with interpretative matter deemed to advance the prosecution of this case.
Consideration has been given to MPEP 706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015] reciting;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection, on newly cited art, other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a)I.(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 21-27, 29-31, 33-36 and 40-44 are rejected under 35 U.S.C. 103 as being obvious over William Becker et al., (hereinafter Becker) (US 2009/0231423) in view of Christopher Conrardy et al., (hereinafter Conrardy’640) (US 2012/0298640).

1-20 (Canceled)  
  
Re Claim 21. (Currently Amended) Becker discloses, a training system for welding (a training system Par.[0042] Fig.12 and 13), comprising:
a welding helmet, comprising (welding helmet 12, Abstract, Fig.3-5, Par.[0028]- [0031]): 
a shielding lens positioned in a field of view of an operator wearing the welding helmet (a shielding lens 32 on the welding helmet 34 positioned in the operator’s field of view, FOV e.g., the FOV of the user having direct view of the area welding arc through the shielding lens, Par.[0029], Abstract, Fig.3, 4, Par.[0005], lens 32 in Fig.7 Par.[0022], Fig.2 or Par.[0031]) [[;]], 
a first sensor configured to output first sensor data (a first sensor considered to be a camera assembly 36 in Fig.2 Par.[0022]), 

a controller (a control block circuit diagram 18 in Fig.1, or 10 in Fig.3) communicatively coupled to the first sensor  (controller is coupled to a series of sensors, first optical sensor 64, position sensor 66 in Fig.3 Par.[0026]) and the second sensor, the controller configured to determine a welding parameter based on the first sensor data (a controller connected to the first sensor 64 and to the second position sensor 66 used to determine the welding parameters at the user interface 26, Par.[0021] based on the first sensor 64, Par.[0026]), and 
determine an orientation or movement of the welding helmet based on the second sensor data (where the second sensor is considered to be an inertial sensor determining the orientation and movement of the helmet e.g., up or down based on the helmet position sensor 66, Par.[0026]), and 

However, Becker does not expressly teach about a display being positioned on the helmet,
 Conrardy teaches about, 
a display screen positioned in the field of view of the operator wearing the welding helmet, the display screen configured to provide visual representation of the welding parameter (an in-helmet, on-screen feedback display positioned in the FOV of the operator, per Fig.1 and Par.[0023], [0024] to display welding parameters,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Par.[0024]) 
a second sensor configured to output second sensor data, the second sensor comprising an inertial sensor (a second sensor being considered to represent an accelerometer i.e., inertial device e.g., sensing orientation, velocity, acceleration or spatial relationship, Par.[0032]),
One of ordinary skills in the art would have found obvious before the effective filing date of the invention, to associate the welding helmet being part of the training system in Becker, with the same welding helmet disclosed in Conrardy being part of a welding training system, having light energy emitters as part of the welding training system, hence obviating the combination by constructive and utility similarity of the welding training system comprising a helmet being readily available in the market, by which deeming the combination predictable. 
Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143.I.(A-C): Basic Requirements of a Prima Facie Case of Obviousness.

Re Claim 22. (Currently Amended) Becker and Conrardy disclose, the training system of claim 21, 
Becker teaches about, wherein the first sensor is configured to receive an energy signal reflected from or transmitted by an object, the welding helmet further comprising an emitter configured to transmit the energy signal reflected by the object, wherein the energy signal comprises an acoustic wave or an electromagnetic (the system having a first sensor herein a camera or a microphone 38 and the welding helmet being equipped with audio signal processing transmitting the audio data to be recorded at element 108 in Fig.10, Abstract, Par.[0005], [0022], Fig.2, [0027], [0028] Fig.4, [0036]-[0038], [0041], [0042] Fig.12, or the electromagnetic light waves of the active markers, i.e., light emitted by the active LED markers 98, Par.[0028],[0029]).

Re Claim 23. (Currently Amended) Becker and Conrardy disclose, the training system of claim 21, 
Becker teaches about, wherein the welding parameter comprises a work angle of a welding torch, a travel angle of the welding torch, a travel speed of the welding torch, a distance between a contact tip of the welding torch and a workpiece, a position of the welding torch, an orientation of the welding torch, or an aim of the welding torch relative to a joint of the workpiece(controlling the welding parameters at the torch angles, the distance of the contact tip to workpiece as being the arc control parameters by voltage and current control, Par.[0038]) .  
	Conrardy also teaches about, wherein the welding parameter comprises a work angle of a welding torch, a travel angle of the welding torch, a travel speed of the welding torch, a distance between a contact tip of the welding torch and a workpiece, a position of the welding torch, an orientation of the welding torch, or an aim of the welding torch relative to a joint of the workpiece (controlling the welding parameters herein disclosed at Par.[0023], [0024], [0026], [0027]).

Re Claim 24. (Currently Amended) Becker and Conrardy disclose, the training system of claim [[21]]23, 

Conrardy teaches about, wherein the controller (controller 212 in Fig.1 connected to display 310 ) is configured to control the display screen to display (an in-helmet and on-screen display of welding parameters, Par.[0023],[0024]) the welding parameter  (the system controller refers the welding parameters to a threshold Par.[0024]) or  (a target value including a predetermined pattern of markers by which determining the rigid body model, Par.[0006] or a calibrated target value Par.[0024]).  

Re Claim 25. (Currently Amended) Becker and Conrardy disclose, the training system of claim 21, 
Becker teaches about, wherein the first sensor comprises a microphone, camera, or infrared sensor (cameras and microphone 38 in Fig.2 Par.[0022] where the OR infrared sensor represents an optional alternative as represented by the photovoltaic cells 40 in Fig.3 Par.[0022])

Becker and Conrardy disclose, the training system of claim 21, 
Conrardy teaches baout, wherein the display is a heads-up display that is at least partially overlaid over the shielding lens (parameter input information is provided through the heads-up display of visual information as part of the helmet for log-in, setup, calibration, welding practice, analysis and process tracking, which implicitly involve any of the proposed touch screen, Par.[0024], [0027]).  
-3-U.S. Application No. Error! Reference source not found.Attorney Docket No. 62452US03 (65796-US-A)Response to NON-FINAL Office Action AND
Re Claim 27. (Currently Amended) Becker and Conrardy disclose, the training system of claim 21, 
Conrardy teaches about, wherein the inertial sensor comprises an accelerometer(the inertial sensing device comprises a sensing orientation, velocity, acceleration obviously detected by an accelerometer, Par.[0032]).  

28. (Canceled)  

Re Claim 29. (Currently Amended) Becker and Conrardy disclose, the training system of claim 21, 
Conrardy teaches about, wherein the welding helmet further comprises an operator identification system configured to receive identification information of the operator, the operator identification system comprising  or (the welding helmet comprising a variety of input information entry means are provided through the heads-up display of visual information for log-in, setup, calibration, welding practice, analysis and process tracking, which implicitly involve any of the proposed touch screen, Par.[0027]).  

Re Claim 30. (Currently Amended) Becker and Conrardy disclose, the training system of claim [[21]]29, 
Becker teaches about, wherein the controller is configured to determine operator or , and the display screen is configured to display the experience level or certification status of the operator (identifying the user and monitoring the user’s welding records, performance according to its identity, Par.[0041], [0042] Fig.12, 13).  
Conrardy teaches about, (determining the level of trainee’s experience by re-testing the welder’s skill level, Par.[0022] reviewing the student’s progress, Par.[0025] by comparing with data stored from an experienced operator’s work signature, Par.[0032] which obviates an identification process of the operator and a certification status).

Re Claim 31. (Currently Amended) Becker and Conrardy disclose, the training system of claim 30,
Becker teaches about,  wherein the controller is configured to control a welding power supply to reduce a range of a or a weld voltage available for selection by the operator based on the experience level of the operator (controlling the weld parameters, e.g., welding power supply, Par.[0005], the voltage regimes for power control, Par.[0020], [0021], [0036]).
Conrardy teaches about,  wherein the controller is configured to control a welding power supply to reduce a range of a or a weld voltage available for selection by the operator based on the experience level of the operator (controller reducing the training time and cost e.g., by controlling the current or other parameters, Par.[0022] through customizing the training components, e.g., weld voltage and current, for arc length, wire feed, speed, Par.[0023] and evaluating the student’s performance by comparing to an experienced operator welding motion, Par.[0032]). 

Re Claim 33. (Currently Amended) Becker and Conrardy disclose, the training system of claim [[21]]29, 
Becker teaches, (about saving the welding parameters and data, Par.[0039]).
Conrardy similarly teaches about, wherein the controller is configured to save the welding parameters to memory, and associate the identification information with the welding parameters when the welding parameters are saved to memory(it is implied that each of the processing units for image 112 or for data 212 performs processing and control and has its independent short term memory without which the processing would be impossible, e.g., for the arc weld data 210 for data processing, where the system has a storage of the resulted data in storing welding data at unit 214, in Fig.1, e.g., *.dat file format, Par.[0024]).  

Re Claim 34. (Previously Presented) Becker and Conrardy disclose, the training system of claim 21, 
Conrardy teaches about, wherein the controller is configured to identify fiducial points of a welding component first sensor data(the same controller system comprising the processing unit for image 112, data processor 212, along with the memory storing data 214, in Fig.1, Par.[0024], identifies the marker fiducials based on their energy signals, represented by the light waves emitted by the active markers 502-504-506 in Fig.10-11 Par.[0033], [0035], or the electromagnetic light waves of the active markers/fiducial points, i.e., light emitted by the active LED markers 98, Par.[0028],[0029] or passive markers 502-504-506 on the torch, Fig.10).  

Becker and Conrardy disclose, the training system of claim 34, 
Conrardy teaches about, wherein the controller is configured to identify a type of the welding component based on (identifying different types of welding and components from the helmet feedback, Par.[0023] or from the welding stored trial data *.dat files, Par.[0024], or where the structural configuration and characteristics are set by position specific fixtures, placement as being specific to the particular exercise Par.[0026]).  

Re Claim 36. (Currently Amended) Becker and Conrardy disclose, the training system of claim 35, 
Becker teaches, wherein the controller is configured to control type of the welding component identified by the controller(controlling the power supply 20, voltage and current and the wire feeder 22, Fig.1, Par.[0020] on the identified arc based welding system, Fig.1 Par.[0020] being in direct view of the work area Par.[0029] Fig.5).  
	Conrardy also teaches this feature, wherein the controller is configured to control type of the welding component identified by the controller (controlling the power supply voltage and current and the wire feeder, Par.[0023], [0024],[0027] on the identified types of components of the welding system controlling different types of welding and components obtained from the helmet feedback, Par.[0023] or from the welding stored trial data *.dat files, Par.[0024], or where the structural configuration and characteristics are set by position,  specific fixtures, placement as being specific to the particular exercise Par.[0026] based on the generated welding parameters specific to the selected process and the type of identified and supported welding components, Par.[0024], [0025] identified at Fig.2-8, 10, 11).

37-39. (Canceled)  
  
Re Claim 40. (Currently Amended) Becker and Conrardy disclose, the training system of claim [[21]]36, 
Becker teaches, (Par.[0020])
Conrardy also teaches this feature, wherein the welding component comprises a welding torch(controlling the arc parameters of voltage and current are being applied through a welding torch, Par.[0033]).  

Re Claim 41. (Currently Amended) Becker discloses, a welding helmet, comprising: 
Becker teaches about, a first sensor configured to output first sensor data; 
a second sensor configured to output second sensor data, the second sensor comprising an inertial sensor (the controller 10 in Fig.3 being integrally connected to the helmet per, Fig.1, 4, 5, 6, 12, 13 and arranged on the helmet Par.[0028]); 
However, Becker does not expressly teach about a display being positioned on the helmet,
 Conrardy teaches about, 
a controller configured to determine a welding parameter based on the first sensor data, and determine an orientation or movement of the welding helmet based on the second sensor data, and a display screen configured to display the one or more welding parameters (an in-helmet, on-screen feedback display positioned in the FOV of the operator, per Fig.1 and Par.[0023], [0024] to display welding parameters,
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Par.[0024], 
wherein a second sensor is being considered to represent an accelerometer i.e., inertial device e.g., sensing orientation, velocity, acceleration or spatial relationship, Par.[0032] by which controlling the arc parameters by a controller  connected to the welding power supply 18 in Fig.1 Par.[0020] and controls the arc parameters of voltage and current based on the received arc energy from camera 36, Fig.1 Par.[0026]),
One of ordinary skills in the art would have found obvious before the effective filing date of the invention, to associate the welding helmet being part of the training system in Becker, with the same welding helmet disclosed in Conrardy being part of a welding training system, having light energy emitters as part of the welding training system, hence obviating the combination by constructive and utility similarity of the welding training system comprising a helmet being readily available in the market, by which deeming the combination predictable. 

Re Claim 42. (Currently Amended) Becker and Conrardy disclose, the 
welding helmet 41, 
Becker teaches about, wherein the first sensor comprises a microphone, camera, or infrared sensor (a microphone 38 installed on the helmet 12 in Fig.2, Par.[0022]), and 
Conrardy teaches about, the inertial sensor comprises an accelerometer or gyroscope(Par.[0032]).  

Re Claim 43. (Currently Amended). This claim represents the welding helmet disclosed by Becker and Conrardy, comprising each and every limitation and in the same order of claim 23, hence it is rejected under similar evidentiary probe mutatis mutandis.

Re Claim 44. (Currently Amended) Becker and Conrardy disclose, the welding helmet 41, 
Conrardy teaches, further comprising an operator identification system configured to receive identification information of the operator, (the welding helmet comprising a variety of input information entry means are provided through the heads-up display of visual information for log-in, setup, calibration, welding practice, analysis and process tracking, which implicitly involve any of the proposed touch screen, Par.[0027]) the controller being configured to determine an experience level of the operator or a certification status of the operator based on the identification information, and the (controller reducing the training time and cost e.g., by controlling the current or other parameters, Par.[0022] through customizing the training components, e.g., weld voltage and current, for arc length, wire feed, speed, Par.[0023] and evaluating the student’s performance by comparing to an experienced operator welding motion, Par.[0032]) being further  a welding power supply (controlling the current or other parameters, Par.[0022] through customizing the training components, e.g., weld voltage and current, for arc length, wire feed, speed, Par.[0023]) a weld current or weld voltage(where the arc parameters of voltage and current are controlled according to the operator’s experience, controlling the current or other parameters, Par.[0022] through customizing the training components, e.g., weld voltage and current, for arc length, wire feed, speed, Par.[0023] and evaluating the student’s performance by comparing to an experienced operator welding motion, Par.[0032]).

6.	Claim 32, is rejected under 35 U.S.C. 103 as being obvious Becker and Conrardy  in view of Todd Batzler et al., (hereinafter Batzler) (US 2009/0298024).

The applied references have a common inventor Todd Batzler with the instant application. However, the art herein referenced under the common inventor qualifies as anticipative prior art under 35 U.S.C.102(a)(1).

Becker and Conrardy disclose, the training system of claim 21, who do not expressly teach about a gyroscope as part of the inertial sensors,
Batzler teaches about, wherein the inertial sensor comprises a gyroscope(in the analogous art of welding disclosing the inertial sensor being a gyroscope, Par.[0008],[0034]). 
One of ordinary skills would have found obvious before the effective filing date of the application, to associate the suggested reflective markers taught by Becker and Conrardy and to further combine with the art to Batzler teaching about the system comprising a gyroscope sensor as being obvious to modify Becker and Conrardy to include Batzler who implicitly provided by functions described in Conrardy, stating that a decision in validating the detection of markers is based on evaluating a parametric reference to inertial sensors e.g., acceleration, etc., as it is based on various sensors which could be obviously used for their various properties to perform the same function with advantages becoming predictable for being based on the same general operational functions. 




Conclusion
7.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/